Citation Nr: 1640927	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  10-28 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a bilateral hip disorder.

3.  Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from December 2007 to August 2008.  He also served with the National Guard from March 2009 to November 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The claims file was subsequently transferred to the RO in New York, New York.  

In August 2012, the Veteran testified at a travel board hearing before the undersigned sitting at the New York RO.

In April 2014, the RO furnished a statement of the case addressing permanency of the Veteran's total evaluation.  The Veteran did not perfect an appeal to that issue and it is not for consideration at this time.  

In September 2014, the Board dismissed the issues of entitlement to service connection for a right ankle disorder and for residuals of a contusion because those issues were withdrawn.  The issues of entitlement to service connection for bilateral pes planus, a bilateral hip disorder, and a left ankle disorder were remanded for additional development.  

The Veteran submitted additional evidence with a waiver of RO jurisdiction.  The Board notes that additional VA medical records were added to the claims folder following the appeal's return to the Board in March 2015.  These records are extensive and although they note treatment for the claimed disorders, they essentially duplicate information and evidence already of record.  A remand so that a supplemental statement of the case can be issued would serve no useful purpose and is not required.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Review of the claims folder shows that the Veteran filed a notice of disagreement with recent rating decisions.  Information in the Veterans Appeals Control and Locator System (VACOLS) suggests these issues are pending at the RO and thus, the Board declines to remand for a statement of the case at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issue of entitlement to service connection for a left ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's preexisting bilateral pes planus was aggravated beyond natural progression during active service.  

2.  The preponderance of the evidence is against finding that a bilateral hip disorder is related to active service or is proximately due to or aggravated by service-connected disability; and there is no evidence that hip arthritis was manifested to a compensable degree within one year following discharge from active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, bilateral pes planus was aggravated during active military service.  38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306 (2015).  

2.  A bilateral hip disorder was not incurred during active service, arthritis of the hips may not be presumed to have been incurred therein, and a hip disorder is not secondary to service-connected disability.  38 U.S.C.A. §§ 101(24), 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board acknowledges the Veteran's complaints as to the adequacy of the January 2015 VA examinations.  As set forth, the Board is granting service connection for pes planus and is requesting additional examination report regarding the left ankle.  As concerns the hips, the January 2015 examination contains necessary findings and it is responsive to the remand directives.  In making this determination, the Board notes that the examiner did not specifically provide an opinion regarding the right hip.  A review of the accompanying rationale, however, shows that both hips were addressed.  Additional examination and/or opinion are not needed as concerns this issue.  

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101 (24).  That is to say, when a claim is based on a period of active duty for training, there must be evidence that the individual concerned became disabled during the period of active duty for training as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of active duty for training would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  38 U.S.C.A. § 101 (2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a). 

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Service connection is also possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In October 2006, VA amended 38 C.F.R. § 3.310 to incorporate the decision of the Court in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  38 C.F.R. 
§ 3.310(b).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015).

	Pes planus

The Veteran contends that preexisting pes planus was aggravated during active service.  At the August 2012 hearing, he testified that he had flat feet when he entered service, but he believes it got worse.  He stated that his pes planus worsened in his first month of infantry training and that he was discharged because of pes planus.

On examination for enlistment in November 2007, the Veteran's feet were clinically evaluated as abnormal, with mild asymptomatic pes planus.  The Veteran was seen for complaints related to his feet during service.  An April 2008 record indicates complaints of stiffness in both feet, a change in the arch of the foot, and difficulty finding comfortable shoes.  The assessment was arthropathy ankle/foot.  A statement from his immediate supervisor dated in July 2008 indicates that the appellant never displayed a will to learn and had not completed one physical training exercise that his company had conducted.  It was further opined that the claimant had so many medical problems that it prevented him from training or performing the minimum standards to be a Marine.  An August 2008 note indicates that the Veteran was fit for separation from active duty service, but was not fit for continued training due to a myriad of musculoskeletal symptoms related to pes planus.  

The Veteran was seen in the VA podiatry clinic in September 2008.  On physical examination, there was a severe decrease in the medial arch bilaterally and pronation throughout gait.  Assessment was severe pes planus.  Subsequent podiatry notes show similar findings.

The Veteran underwent a VA examination in November 2008.  He reported a history of bilateral flat feet since childhood, aggravated after left ankle sprain in service and was given orthotics.  The diagnosis was bilateral pes planus.  The examiner did not offer an opinion addressing the etiology of the disorder.  

VA podiatry records dated in December 2008 indicate that custom molded orthotics were ordered.  

In connection with a claim for Social Security benefits, the Veteran underwent an internal medicine examination in December 2008.  He reported pes planus since birth.  Physical examination showed flat feet.

An August 2012 VA orthopedic surgery note indicates the Veteran had a long history of musculoskeletal disability, including bilateral pes planus, and he stated that the injuries started while doing physical training in service.  The examiner indicated that the injuries were a direct result from infantry training.  

A September 2013 statement from a VA podiatrist indicates the Veteran was seen and diagnosed with moderately severe flat foot.  He had also been diagnosed with sinus tarsi syndrome in the left foot and received multiple injections.  The Veteran reported bilateral foot pain and stated that he was first seen in the military in 2008 for these issues.  

An October 2013 statement from a VA physician includes a summary of the Veteran's records as concerns pes planus as well as other disabilities.  The physician stated that she had reviewed the military records provided by the Veteran and it was reasonable to conclude that his military service contributed to his clinical condition and are likely lifelong contributing to his application for permanent disability.  

In November 2014, the Veteran submitted a Disability Benefits Questionnaire for foot conditions completed by a private podiatrist, Dr. A.K.  The podiatrist opined that the Veteran experienced worsening pes planus symptoms due to service, which necessitated surgical management.  It was opined that based on physical examination, the Veteran had suffered worsening of pain and symptoms due to service than he would have otherwise suffered.  

The Veteran underwent a VA examination in January 2015.  He reported congenital pes planus prior to service and feeling that it progressed since service and he now has increased pain.  Following review of the record, the examiner opined that it was not at least as likely as not that the Veteran's pes planus increased in severity during service beyond the natural progress of the disease.  The examiner stated that a thorough review of the service treatment records does not indicate any evidence of in-service aggravation beyond natural progression.  It was noted that the Veteran was in service for 8 months only, of which a significant portion was on light duty.  Physical examination revealed only flexible pes planus, when the appellant went on his tip toes his arch was actually maintained signifying that his current pes planus was not severe.  

In July 2015, the Veteran submitted a statement from his private podiatrist, Dr. A.K.  The podiatrist discussed relevant service records and opined that it was likely than not (greater than 50 percent) that the Veteran's pes planus increased in severity during service beyond the natural progress of the disease.  The podiatrist specifically pointed to the April 2008 treatment record that noted a change in the arch of the foot and difficulty finding comfortable shoes.  

Bilateral pes planus was noted at enlistment and the Veteran is not entitled to the presumption of soundness.  See 38 C.F.R. § 3.304(b).  At that time, the pes planus was reported as asymptomatic and mild.  Subsequent service records show complaints and findings related to the feet and while the Veteran's discharge was "uncharacterized", as opposed to a medical discharge.  Still, it appears his pes planus contributed to his inability to complete military training.  VA records shortly after discharge show severe pes planus.  As concerns etiology, the record contains positive opinions from the Veteran's private podiatrist and a negative VA opinion.  

On review, the evidence is at least in equipoise as to whether the Veteran's preexisting pes planus was permanently aggravated during his brief period of active duty service.  Resolving reasonable doubt in his favor, service connection is warranted.  See 38 C.F.R. § 3.102.  

	Bilateral hip disorder

At the hearing, the Veteran testified that he developed a hip disorder while undergoing infantry training.  

Service treatment records show that in August 2008, the Veteran was seen with complaints of a sore left groin.  He reported practicing Brazilian jujitsu, having groin pain but thinking that it was hip pain.  The diagnosis was a hip sprain.  A left hip x-ray revealed no definite evidence for fracture or dislocation but there were some prominent trabecula in the anterior head/neck junction seen on the lateral view.  The examiner, however, indicated that the hip examination was unremarkable and interpreted the x-ray as normal.  The Veteran was subsequently referred for left hip exercises.  An August 2008 note indicates that he was fit for separation from active duty service, but he was not fit for continued training due to a myriad of musculoskeletal symptoms related to his pes planus.  

The Veteran underwent a VA examination in November 2008.  He reported left hip problems since March 2008.  On physical examination, range of motion of the hips was: right and left flexion 0-125 degrees; right and left extension 0 to 30 degrees; right and left adduction 0 to 25 degrees; right and left abduction 0 to 45 degrees; right and left external rotation 0 to 60 degrees; and right and left internal rotation 0 to 40 degrees.  There was pain starting at 60 degrees with left hip external rotation.  Magnetic resonance imaging of the left hip in October 2008 was within normal limits.  The diagnoses included "no significant pathology" of the left hip.  

In connection with a claim for Social Security benefits, the Veteran underwent an internal medicine examination in December 2008.  On physical examination, there was full range of hip motion bilaterally.  The diagnoses included a history of left hip pain.  

An August 2012 VA orthopedic surgery note indicated the Veteran has a long history of bilateral hip pain.  The appellant stated that his injuries started while doing physical training in service.  The examiner stated that the Veteran now had bilateral hip pain, and that x-rays and examination demonstrated impingement.  The physician opined that the injuries were a direct result of infantry training.  

An October 2013 statement from a VA physician includes a summary of the Veteran's records as concerns his hips as well as other disabilities.  The physician stated that she had reviewed the military records provided by the Veteran and it was reasonable to conclude that his military service contributed to his clinical condition and are likely lifelong contributing to his application for permanent disability.  

In November 2013, the Veteran underwent a left hip arthroscopy for labral repair, cam and pincer decompression.  In April 2014, the Veteran underwent a right hip arthroscopy, right hip partial synovectomy, right hip repair of labrum tear, and arthroscopic right hip acetabuloplasty.  

In December 2014, the Veteran submitted a Disability Benefits Questionnaire completed by Dr. A.D.  The physician indicated that he reviewed military service treatment records and civilian medical records.  Diagnoses were bilateral femoral acetabular impingement, bilateral piriformis syndrome, left heterotopic ossification; right hip joint effusion; left hip tendinosis of proximal rectus femoris, tendinosis and peritendinitis of gluteus medius and minimus tendons; and right hip gluteus minimus and medius tendinosis.  Following examination, the physician stated it was 70 percent likely that the Veteran's hip condition was aggravated by his military service and infantry training.  

The Veteran underwent a VA examination in January 2015.  The electronic claims folder was reviewed.  The diagnosis was listed as bilateral femoroacetabular impingement.  The examiner discussed relevant history, noting complaints of left hip pain during service but noted that physical examination was normal.  Since 2012, the Veteran has had pain in both hips and he had left hip surgery in November 2013 and right hip surgery in April 2014.  Following examination, the examiner provided a negative opinion as to direct and secondary service connection.  The following rationale was provided:

The [claims] file including the VBMS [electronic] folder, Virtual VA and CPRS records and the remand were reviewed in detail.  [Service treatment records] document [complaints of] left hip pain in [April] 2008 and the examination of the left hip was normal which is not consistent with femoroacetabular impingement.  There was no evidence in the [service treatment records] to indicate left hip impingement.  The [compensation and pension] examination dated [November 19], 2008 documents [a] normal range of motion of both hips and there was no diagnosis of a left hip condition at that time.  Veteran complained of bilateral hip pains after 2012 and the current hip examinations are consistent with hip impingement and had undergone surgical procedures for bilateral hips including labral repair, his current findings are consistent with hip impingement and post surgical changes.  Thoracolumbar degenerative disc disease and pes planus do not cause or lead to the development of hip impingement, there is no medical or scientific evidence to support such a relationship.  A detailed review of the [claims] file does not indicate any aggravation of his hip conditions secondary to pes planus. ...  

As set forth, the Veteran is shown to have a bilateral hip disorder.  He was seen in service for complaints related to the left hip, but complaints related to the right hip were not noted.  There is no evidence of hip arthritis manifested within one year following discharge from active duty and service connection for arthritis of the hips on a presumptive basis as a chronic disease is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran essentially contends that current disability is related to active service or to service-connected disability, to include his spine or the now service-connected bilateral pes planus.  

In considering whether there is a nexus, the record does contain evidence for the claims.  That is, there are medical statements indicating the Veteran's hip problems are related to service and/or his pes planus.  These statements, however, do not include supporting rationale and are conclusory in nature.  As such, they are assigned little probative value.  

In contrast the January 2015 VA examiner indicated that the current bilateral hip disorder was neither related to service nor caused nor aggravated by service-connected disability.  The examiner reviewed the voluminous claims folder and provided sufficient rationale.  On review, this opinion is highly probative and the record does not contain probative evidence to the contrary.   Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (Most of the probative value from medical opinions come from their reasoning.)

In making this determination, the Board acknowledges all of the statements and evidentiary summaries submitted by the Veteran.  While he is competent to report hip pain, as a lay person he is not competent to provide an etiology opinion on a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

In summary, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral pes planus is granted.  

Entitlement to service connection for a bilateral hip disorder is denied. 


REMAND

The Veteran contends that service connection is warranted for a left ankle disorder.

Service treatment records dated April 14, 2008 show the Veteran was seen with complaints of left ankle pain.  He reported that he twisted it during "The Crucible" in boot camp two weeks prior and that it still hurt.  Objectively, there was pain with motion but appearance and range of motion was normal.  There was no instability noted.  The assessment was ankle joint pain.  He was seen again on April 17, 2008 with complaints of continued pain.  On examination, the ankle looked normal and was stable without deformities.  The assessment was an ankle sprain.  The physician indicated it was mild and he should recover rapidly.  

On VA examination in November 2008, no significant left ankle pathology was found and an etiology opinion was not provided.

A VA orthopedic surgery note dated in April 2013 notes a long history of left ankle pain.  The physician noted left ankle lateral impingement most likely related to pes planus.  He further stated that the injury was a direct result from infantry training.  

Post-service private records show that in August 2014, the Veteran underwent a diagnostic and operative ankle arthroscopy with synovectomy.  The diagnosis was left ankle arthritis, synovitis.  

A November 2014 Disability Benefits Questionnaire and a July 2015 statement, both completed by the Veteran's private podiatrist, Dr. A.K., indicate that a current left ankle disability related to active service.   

Notably, at a VA examination in January 2015 the examiner stated that the Veteran had a normal and painless range of left ankle motion with normal magnetic resonance imaging and that there was no diagnosis of a current left ankle disorder.  He further stated that the etiology of the left ankle pain was uncertain.

The Board notes that the requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Given the contradictory findings, additional examination and opinion are needed.
 
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA left ankle examination.  The examiner is to be provided access to the VBMS folder, the Virtual VA file, and a copy of this remand.  

The examiner is requested to answer the following:  

(a) Does the Veteran have a current left ankle disability?    In making this determination, the examiner must consider the November 2014 Disability Benefits Questionnaire (ankle) and the July 2015 medical statement from the Veteran's private podiatrist, Dr. A.K.  

(b) Regardless whether the examiner finds current disability, he/she must opine whether any left ankle disorder diagnosed during the appeal period is at least as likely as not related to active service or events therein.  

(c) If any left ankle disorder is not related to service, is it at least as likely as not caused by any service-connected disability, to include pes planus?

(d) If any left ankle disorder is not related to service or service-connected disability, is it at least as likely as not aggravated by service-connected disability, to include pes planus.  If aggravation is found, the examiner should specify the baseline level of disability.

A complete rationale should be offered for any opinion provided.  

2.  Thereafter, the RO must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documents his/her consideration of Virtual VA.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

4.  Thereafter, readjudicate the claim of entitlement to service connection for a left ankle disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be given an appropriate opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


